DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with William Gary on 9/28/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted with this application are considered.  
Drawings
The drawing filed on 08/26/2020 is in compliance with MPEP 608.03 and therefore is accepted.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gary S. Williams on 09/29/2021. Gary S. Williams has also approved the following:
The Commissioner is hereby authorized to charge the additional claims fees associated with the Examiner’s Amendment on SN 17/003,869, to Morgan, Lewis & Bockius LLP Deposit Account No. 50-0310 (order no. 63266-7677-US).  

			AMENDMENTS to the CLAIMS
Claim 1 (Original) An electronic device, comprising:
a display;
a camera; 
one or more processors;

one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
	while a first media acquisition mode is active on the electronic device, in response to detecting a single activation of a shutter button at a first time, capturing media corresponding to a scene;
	performing scene recognition on the scene;
in response to detecting a user input:
in accordance with a determination that the scene recognition meets first criteria, displaying the media as a sequence of images acquired by the camera in temporal proximity to the single activation of the shutter button at the first time, wherein the sequence of images includes:
a plurality of images acquired by the camera prior to detecting activation of the shutter button at the first time;
a representative image that represents the sequence of images and was acquired by the camera after one or more other images in the sequence of images; and
a plurality of images acquired by the camera after acquiring the representative image; and,
	in accordance with a determination that the scene recognition does not meet the first criteria, displaying the media as a single image in temporal proximity to the activation of the shutter button at the first time. 
Claim 2 (Original) The electronic device of claim 1, wherein the first criteria are action capture criteria.
Claim 3 (Original) The electronic device of claim 1, wherein:

Claim 4 (Original) The electronic device of claim 1, wherein:
the first criteria include recognizing motion in the scene.
Claim 5 (Original) The electronic device of claim 1, wherein:
the first criteria include detecting movement of the electronic device above a predetermined threshold value.
Claim 6 (Original) The electronic device of claim 1, wherein:
performing scene recognition on the scene includes recognizing text in the scene; and
the first criteria include a criterion that is met when an amount of text in the scene is below a predefined threshold. 
Claim 7 (Original) The electronic device of claim 1, wherein the one or more programs further include instructions for:
in accordance with a determination that the first criteria are met, in response to detecting the single activation of the shutter button, retaining the sequence of images acquired by the camera in temporal proximity to the activation of the shutter button; and
in accordance with a determination that the first criteria are not met, in response to detecting the single activation of the shutter button, retaining the single image acquired by the camera in temporal proximity to the activation of the shutter button. 
Claim 8 (Original) The electronic device of claim 7, wherein:
performing scene recognition on the scene includes determining an amount of motion in the scene; and

	in accordance with a determination that the amount of motion is a first amount, retaining images at a first frame rate; and
	in accordance with a determination that the amount of motion is a second amount that is greater than the first amount, retaining images at a second frame rate that is higher than the first frame rate. 
Claim 9 (Original) The electronic device of claim 1, wherein a number of images in the sequence of images depends on detected movement of the electronic device while the plurality of images was acquired. 
Claim 10 (Original) The electronic device of claim 1, wherein the electronic device includes default image capture parameters for acquiring images, and the one or more programs further include instructions for:
determining that the scene contains a single face in portrait orientation, the single face occupying more than a predetermined amount of the display;
in response to determining that the scene contains the single face in portrait orientation, the single face occupying more than a predetermined amount of the display:
	acquiring the sequence of images with image capture parameters that are distinct from the default image capture parameters.
Claim 11 (Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display and a camera, cause the electronic device to:

perform scene recognition on the scene;
in response to detecting a user input:
	in accordance with a determination that the scene recognition meets first criteria, display the media as a sequence of images acquired by the camera in temporal proximity to the single activation of the shutter button at the first time, wherein the sequence of images includes:
		a plurality of images acquired by the camera prior to detecting activation of the shutter button at the first time;
		a representative image that represents the sequence of images and was acquired by the camera after one or more other images in the sequence of images; and
		a plurality of images acquired by the camera after acquiring the representative image; and,
	in accordance with a determination that the scene recognition does not meet the first criteria, display the media as a single image in temporal proximity to the activation of the shutter button at the first time. 
Claim 12 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein the first criteria are action capture criteria.
Claim 13 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein:
the first criteria include recognizing one or more faces in the scene.
Claim 14 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein:

Claim 15 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein:
the first criteria include detecting movement of the electronic device above a predetermined threshold value.
Claim 16 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein:
performing scene recognition on the scene includes recognizing text in the scene; and
the first criteria include a criterion that is met when an amount of text in the scene is below a predefined threshold. 
Claim 17 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein the one or more programs comprise instructions that cause the electronic device to:
in accordance with a determination that the first criteria are met, in response to detecting the single activation of the shutter button, retain the sequence of images acquired by the camera in temporal proximity to the activation of the shutter button; and
in accordance with a determination that the first criteria are not met, in response to detecting the single activation of the shutter button, retain the single image acquired by the camera in temporal proximity to the activation of the shutter button. 
Claim 18 (Currently Amended) The non-transitory computer readable storage medium of claim [[27]]17, wherein:

retaining the sequence of images acquired by the camera in temporal proximity to the activation of the shutter button at the first time includes:
	in accordance with a determination that the amount of motion is a first amount, retaining images at a first frame rate; and
	in accordance with a determination that the amount of motion is a second amount that is greater than the first amount, retaining images at a second frame rate that is higher than the first frame rate. 
Claim 19 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein a number of images in the sequence of images depends on detected movement of the electronic device while the plurality of images was acquired. 
Claim 20 (Currently Amended) The non-transitory computer readable storage medium of claim 11, wherein the electronic device includes default image capture parameters for acquiring images, and the one or more programs comprise instructions that cause the electronic device to:
determine that the scene contains a single face in portrait orientation, the single face occupying more than a predetermined amount of the display;
in response to determining that the scene contains the single face in portrait orientation, the single face occupying more than a predetermined amount of the display:
	acquire the sequence of images with image capture parameters that are distinct from the default image capture parameters.
Claim 21 (Original) A method for displaying images, comprising:

	while a first media acquisition mode is active on the electronic device, in response to detecting a single activation of a shutter button at a first time, capturing media corresponding to a scene;
	performing scene recognition on the scene;
in response to detecting a user input:
in accordance with a determination that the scene recognition meets first criteria, displaying the media as a sequence of images acquired by the camera in temporal proximity to the single activation of the shutter button at the first time, wherein the sequence of images includes:
a plurality of images acquired by the camera prior to detecting activation of the shutter button at the first time;
a representative image that represents the sequence of images and was acquired by the camera after one or more other images in the sequence of images; and
a plurality of images acquired by the camera after acquiring the representative image; and,
	in accordance with a determination that the scene recognition does not meet the first criteria, displaying the media as a single image in temporal proximity to the activation of the shutter button at the first time. 
Claim 22 (New) The method of claim 21, wherein the first criteria are action capture criteria.
Claim 23 (New) The method of claim 21, wherein:
the first criteria include recognizing one or more faces in the scene.
Claim 24 (New) The method of claim 21, wherein:

Claim 25 (New) The method of claim 21, wherein:
the first criteria include detecting movement of the electronic device above a predetermined threshold value.
Claim 26 (New) The method of claim 21, wherein:
performing scene recognition on the scene includes recognizing text in the scene; and
the first criteria include a criterion that is met when an amount of text in the scene is below a predefined threshold. 
Claim 27 (New) The method of claim 21, including: 
in accordance with a determination that the first criteria are met, in response to detecting the single activation of the shutter button, retaining the sequence of images acquired by the camera in temporal proximity to the activation of the shutter button; and
in accordance with a determination that the first criteria are not met, in response to detecting the single activation of the shutter button, retaining the single image acquired by the camera in temporal proximity to the activation of the shutter button. 
Claim 28 (New) The method of claim 27, wherein:
performing scene recognition on the scene includes determining an amount of motion in the scene; and
retaining the sequence of images acquired by the camera in temporal proximity to the activation of the shutter button at the first time includes:
	in accordance with a determination that the amount of motion is a first amount, retaining images at a first frame rate; and

Claim 29 (New) The method of claim 21, wherein a number of images in the sequence of images depends on detected movement of the electronic device while the plurality of images was acquired. 
Claim  30 (New) The method of claim 21, wherein the electronic device includes default image capture parameters for acquiring images, and the one or more programs further include instructions for:
determining that the scene contains a single face in portrait orientation, the single face occupying more than a predetermined amount of the display;
in response to determining that the scene contains the single face in portrait orientation, the single face occupying more than a predetermined amount of the display:
	acquiring the sequence of images with image capture parameters that are distinct from the default image capture parameters.



Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “while a first media acquisition mode is active on the electronic device, in response to detecting a single 
	performing scene recognition on the scene;
in response to detecting a user input:
in accordance with a determination that the scene recognition meets first criteria, displaying the media as a sequence of images acquired by the camera in temporal proximity to the single activation of the shutter button at the first time, wherein the sequence of images includes:
a plurality of images acquired by the camera prior to detecting activation of the shutter button at the first time;
a representative image that represents the sequence of images and was acquired by the camera after one or more other images in the sequence of images; and
a plurality of images acquired by the camera after acquiring the representative image; and,
	in accordance with a determination that the scene recognition does not meet the first criteria, displaying the media as a single image in temporal proximity to the activation of the shutter button at the first time.”
	Claims 2-10 depend from claim 1 and are allowed as well.
As of claim 11: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 11 that includes, “while a first media acquisition mode is active on the electronic device, in response to detecting a single activation of a shutter button at a first time, capture media corresponding to a scene;
perform scene recognition on the scene;
in response to detecting a user input:
	in accordance with a determination that the scene recognition meets first criteria, display the media as a sequence of images acquired by the camera in temporal 
		a plurality of images acquired by the camera prior to detecting activation of the shutter button at the first time;
		a representative image that represents the sequence of images and was acquired by the camera after one or more other images in the sequence of images; and
		a plurality of images acquired by the camera after acquiring the representative image; and,
	in accordance with a determination that the scene recognition does not meet the first criteria, display the media as a single image in temporal proximity to the activation of the shutter button at the first time.”

 	Claims 12-20 depend from claim 11 and are allowed as well.
As of claim 21: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 21 that includes, “while a first media acquisition mode is active on the electronic device, in response to detecting a single activation of a shutter button at a first time, capturing media corresponding to a scene;
	performing scene recognition on the scene;
in response to detecting a user input:
in accordance with a determination that the scene recognition meets first criteria, displaying the media as a sequence of images acquired by the camera in temporal proximity to the single activation of the shutter button at the first time, wherein the sequence of images includes:
a plurality of images acquired by the camera prior to detecting activation of the shutter button at the first time;

a plurality of images acquired by the camera after acquiring the representative image; and,
	in accordance with a determination that the scene recognition does not meet the first criteria, displaying the media as a single image in temporal proximity to the activation of the shutter button at the first time.”

 	Claims 22-30 depend from claim 21 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Lu et al. (US 2021/0191975 A1) teaches [0055] FIG. 5 illustrates example submodules of the static image analysis submodule 402 including, in accordance with aspects of the present application, a human detection and recognition submodule 502 and a scene graph recognition submodule 504. The human detection and recognition submodule 502 analyzes the input static image to detect and recognize any human(s) scene graph recognition submodule 504 receives the input image and also receives the metadata generated by the human detection and recognition submodule 502. The scene graph recognition submodule 504 analyzes the input image to recognize a scene in the image, and any human activities in the scene. The scene graph recognition submodule 504 outputs a set of metadata representing the recognized scene and any activities associated with the input image. Both the human detection and recognition submodule 502 and the scene graph recognition submodule 504 provide their respective generated metadata to a static image analysis metadata aggregator 510. In turn, the image analysis metadata aggregator 510 aggregates the two sets of metadata into a single set of metadata that is outputted to the linkage discovery module 406. The static image analysis metadata aggregator 510 may also format the metadata into a format that is useable by the linkage discovery submodule 406. Further details about the operation of the static image analysis submodule 402 and its submodules 502, 504, 510 will be discussed further below. It should be understood that the functions of two or more of the submodules 502, 504, 510 may be combined into one submodule. 
   [0056] FIG. 6 illustrates example submodules of the video analysis submodule 404 including, in accordance with aspects of the present application, a segmentor 600, a human detection, tracking and recognition submodule 602, an audio analysis submodule 604, a human action recognition submodule 606, and a scene recognition recognition submodule 606, and the scene recognition submodule 608. The human detection, tracking and recognition submodule 602 analyzes the video segment to detect, track and recognize human(s) in the video segment, and outputs a set of metadata including identifier(s) of the human(s). The audio analysis submodule 604 analyzes the audio data of the video segment to generate metadata including one or more labels representing a scene and/or activity in the video segment. The human action recognition submodule 606 analyzes the video segment to generate metadata including one or more labels representing a human action detected in the video segment. The scene recognition submodule 608 performs scene analysis to detect and recognize one or more scenes in the video segment, and outputs metadata representing the scene(s). 
 	Bhanu et al (US 2020/0394413 A1) teaches system and method leverages understanding of complex dribbling video clips by representing a video sequence with a single Dribble Energy Image (DEI) that is informative for dribbling styles recognition. To overcome the shortage of labelled data, a dataset of soccer video clips employs Mask-RCNN to segment out dribbling players and OpenPose to obtain joints information of dribbling players. To solve issues caused by camera motions in 
Ozawa et al. (U.S. Patent Number 8,875,044 B2) discloses at an electronic device (Fig 1- image pickup apparatus 100) with a display (Fig 1- display unit 106 88) and a touch-sensitive surface (Fig 1 -touch panel 107): displaying a representative image on the display (Fig 4A - 4C; Col 12, lines 15 -45),  wherein:the representative image is one image in a sequence of images taken by a camera
(Fig 4A - image C);the sequence of images includes one or more images acquired by the camera after acquiring the representative image (In Col 12, lines 30-35 Ozawa discloses that images
A, B, .. E are images in time sequence orders based on the image date and time); and
the sequence of images includes one or more images acquired by the camera
before acquiring the representative image (Col 12, lines 30-35 - Since the images are
time sequences images, images A and B are acquired prior to image C);
Shinet al. (US 10,057,490) teaches A method of providing an image of an image capture apparatus, the method comprising: receiving, from a remote device executing an application to remotely control the image capture apparatus to provide a still image to the remote device, a first input to initiate capturing a sequence of images to the remote device if a shutter icon of the remote device is touched; initiating capturing the 
Ota et al. (US 2016/0125234) teaches image processing software includes image processing technologies directed to processing, analyzing, and otherwise extracting information from the one or more sequences of images acquired with respect to one or more performance tests, such information yielding outputs enabling provision of test results and, ultimately, to enable assessment of athletic rating(s) or score(s), as described herein. In example embodiments, such image processing 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697